DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/18/2020.
Claim(s) 1-20, 22, 25, 31, 34 and 39-42 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 21, 23-24, 26-30, 32-33 and 35-38 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 11/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 12/18/2020, with respect to the rejection of claims 21, 23-24, 26-30, 32-33 and 35-38 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 21 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure documents do not support a single “timer” which performs “starting a timer, wherein the timer is set to a first value, the timer counts a duration for changing an access manner from a scheduling access manner to a contention access manner, the access manner is the scheduling access manner prior to the timer reaching 0 and the access manner is the contention access manner after the timer reaching 0: receiving, by a station from an access point and while the timer is running, a trigger frame” and also performs “when receiving the trigger frame, resetting, by the station, the timer based on a second value that is specified by the access point in a beacon frame”.  The “starting a timer...” limitation appears to be supported in paragraph 0192 of the PGPub specification.  The “resetting, by the station the timer...” limitation appears to be supported in paragraph 0157.  However, the timer noted in paragraph 0192 and the timer noted in paragraph 0157 are different timers with different functions.  The timer noted in paragraph 0192 is associated with “scheduling” versus “contention” access and the timer noted in paragraph 0157 is associated performing “backoff”, where paragraph 0142 notes the “backoff timer” is associated with “contention access”. Nowhere in the original disclosure is the “backoff timer” associated with performing “scheduling” access.
Claims 23-24, 26-29, 32-33 and 35-38 are rejected based upon a rejected parent claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20160323807 – teaches resetting a mode count after receiving a beacon and teaches resetting an EDCA attempt failure counter and entering non-EDCA restricted mode when receiving a trigger frame and (see para. 0037, 0084, 0089 and claim 2).
US 20100293286 – teaches terminating a contention-free period and resetting a NAV condition initially set by the beginning of the Beacon frame (see para. 0249).

US 20180092032 – teaches resetting an OBO value based on random access resource units in a beacon interval (see para. 0012).
US 7161951 – teaches RTS and CTS frames set the duration of NAV based on duration value in their MAC (see col. 7, lines 17-30).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464